      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             : Criminal Case No. DKC 18-483

                                    :
JONATHAN SPENCER WILLIAMS
                                    :

                          MEMORANDUM OPINION

     Jonathan Williams is serving a 57-month sentence imposed in

August 2019, for wire fraud in violation of 18 U.S.C. § 1343.             The

offense conduct concluded in 2015. He has filed a Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate

Release).   (ECF No. 56).     The Government filed an opposition, (ECF

No. 62), and Mr. Williams replied.              (ECF No. 64).1     For the

following reasons, the motion for compassionate release will be

DENIED.

     Ordinarily,     “[t]he    court    may     not   modify   a   term   of

imprisonment once it has been imposed.”               18 U.S.C. § 3582(c)

(2018).     This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.   See id. § 3582(c)(1)(A).          Under the First Step Act of


     1 The motions to seal (ECF Nos. 57, 61, 63, 66) are GRANTED.
The personal medical information should remain private, except as
recited herein.
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 2 of 13



2018, the compassionate release provision was modified to allow

prisoners to seek a sentencing reduction directly from the court.

The provision now provides, in relevant part, that:

                The court may not modify a term of
          imprisonment once it has been imposed except
          that:

                (1)   in any case that—

                (A) the court, upon motion of the
          Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant
          has fully exhausted all administrative rights
          to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such
          request by the warden of the defendant’s
          facility, whichever is earlier, may reduce the
          term of imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that—

                (i) extraordinary     and          compelling
          reasons warrant such a reduction;

                (ii) the defendant is at least 70 years
          of age, has served at least 30 years in prison,
          pursuant to a sentence imposed under section
          3559(c), for the offense or offenses for which
          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]


                                       2
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 3 of 13




Judge Hollander described the next step of the analysis as follows:

                Accordingly, in order to be entitled to
          relief under 18 U.S.C. § 3582(c)(1)(A)(i), a
          defendant    must    demonstrate    that   (1)
          “extraordinary    and    compelling   reasons”
          warrant a reduction of the sentence; (2) the
          factors set forth in 18 U.S.C. § 3553(a)
          countenance a reduction; and (3) the sentence
          modification is “consistent” with the policy
          statement issued by the Sentencing Commission
          in U.S.S.G. § 1B1.13.

                U.S.S.G. § 1B1.13 is titled “Reduction
          in Term of Imprisonment under 18 U.S.C. §
          3582(c)(1)(A) Policy Statement.”    The text
          mirrors the statute.   Application Note 1 of
          U.S.S.G. § 1B1.13 defines “Extraordinary and
          Compelling Reasons” in part as follows
          (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements
          of   subdivision   (2),   extraordinary   and
          compelling reasons exist under any of the
          circumstances set forth below:

                (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a
          terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A
          specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time
          period) is not required.     Examples include
          metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.

                 (ii) The defendant is—

               (I) suffering from a serious physical or
          medical condition,

               (II) suffering from a serious functional
          or cognitive impairment, or

                                       3
Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 4 of 13




         (III)     experiencing      deteriorating
    physical or mental health because of the aging
    process, that substantially diminishes the
    ability of the defendant to provide self-care
    within the environment of a correctional
    facility and from which he or she is not
    expected to recover.

         Other    extraordinary    and    compelling
    reasons include the age of the defendant
    (Application     Note    1(B))     and    Family
    Circumstances     (Application    Note    1(C)).
    Application Note 1(D) permits the court to
    reduce a sentence where, “[a]s determined by
    the Director of the Bureau of Prisons, there
    exists   in     the    defendant’s     case   an
    extraordinary and compelling reason other
    than, or in combination with, the reasons
    described in subdivisions (A) through (C).”
    U.S.S.G. § 1B1.13 App. Note 1(D).

          The BOP regulation appears at Program
    Statement        5050.50,       Compassionate
    Release/Reduction in Sentence: Procedures for
    Implementation of 18 U.S.C. §§ 2582 and 4205.
    The Guideline policy statement in U.S.S.G. §
    1B1.13, along with the application notes, and
    BOP    Program   Statement   5050.50   define
    “extraordinary and compelling reasons” for
    compassionate release based on circumstances
    involving illness, declining health, age,
    exceptional family circumstances, as well as
    “other reasons.”

          On March 26, 2020, Attorney General
    William Barr issued a memorandum to Michael
    Carvajal, Director of the BOP, directing him
    to prioritize the use of home confinement for
    inmates at risk of complications from COVID-
    19. See Hallinan v. Scarantino, 20-HC-2088-
    FL, 2020 WL 3105094, at *8 (E.D.N.C. June 11,
    2020).   Then, on March 27, 2020, Congress
    passed the Coronavirus Aid, Relief, and
    Economic Security Act (the “CARES Act”), Pub.
    L. No. 116-136, 134 Stat. 281. In relevant
    part, the CARES Act authorized the Director of

                                 4
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 5 of 13



          BOP to extend the permissible length of home
          confinement to any inmate....” Id.
                The Department of Justice (“DOJ”) has
          recognized the unique risks posed to inmates
          and BOP employees from COVID-19.     The DOJ
          recently adopted the position that an inmate
          who presents with one of the risk factors
          identified by the CDC should be considered as
          having an “extraordinary and compelling
          reason” warranting a sentence reduction. See
          also U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

United States v. Gary Kess, Jr., No. CR ELH-14-480, 2020 WL

3268093, at *3–4 (D. Md. June 17, 2020) (footnote omitted).

     Mr. Williams argues that he meets the “extraordinary and

compelling reasons” standard.      As an initial matter, Mr. Williams

contends that:

                the Court has the authority to make this
          finding on its own. Judges Bennett, Bredar,
          Chuang, and Hollander have joined federal
          judges across the country in holding that they
          have the authority to define “extraordinary
          and compelling reasons” for release under §
          1B1.13 app. n. 1(D) and that the risks
          associated with COVID-19 can constitute an
          “extraordinary and compelling reason” for a
          sentence reduction.

(ECF No. 58, at 6). Indeed, the government concedes that “[j]udges

on this Court have concluded more recently that the Sentencing

Commission’s     policy   statement     is   no    longer    binding   on

compassionate release motions under Section 3582.”          (ECF No. 62,

at 11) (citing, e.g., United States v. Mel, No. 18-571, 2020 WL

2041674, *3 (D. Md. Apr. 20, 2020) (Chuang, J.)).




                                       5
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 6 of 13



     Still, the government urges the court to follow the policy

statement issued by the Sentencing Commission in U.S.S.G. § 1B1.13.

The government would, essentially, have this court limit itself to

consideration of whether Mr. Williams 1) suffers from a terminal

illness,   2)   suffers   from   a   serious   medical   condition     “that

substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and

from which he or she is not expected to recover,” or 3) is at least

65 years old, is experiencing a serious deterioration in physical

or mental health because of the aging process, and has served at

least 10 years or 75 percent of his or her term of imprisonment,

whichever is less. (Id.) (citing U.S.S.G. § 1B1.13 cmt. n.1 (other

grounds omitted)).    As the government points out, Mr. Williams is

plainly not eligible for compassionate release under the cabined

Application Note 1 to § 1B1.13 review.         (Id. at 13).

     Mr. Williams, however, focuses on the fact that numerous

courts within and without this district “have recognized that, at

least for certain defendants, COVID-19 presents ‘extraordinary and

compelling reasons’ warranting a reduction in sentence under the

compassionate release statute.”         (ECF No. 58, at 8).       Indeed,

“Judges in this court have found that the standard of extraordinary

and compelling reasons was met during the COVID-19 pandemic where

a defendant had serious medical problems that placed them at high

risk for complications if they contracted COVID-19.” United States

                                        6
         Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 7 of 13



v. Morrison, No. 19-CR-284-PWG, 2020 WL 3447757, at *4 (D. Md.

June 24, 2020).            See also, United States v. Gutman, RDB-19-069,

ECF No. 82 at 3-4 (D. Md. May 13, 2020) (finding extraordinary and

compelling reasons based on COVID-19 present at FCI Cumberland and

high     risk    underlying       medical    conditions       including    multiple

sclerosis       for   which    Defendant     takes    an    immunosuppressant   and

hypertension); United States v. Wise, ELH-18-72, 2020 WL 2614816,

at *8 (D. Md. May 22, 2020) (finding extraordinary and compelling

reasons based in part on presence of COVID-19 at FCI Allenwood,

Defendant’s facility, and finding that Defendant “suffers from all

of the maladies identified by the CDC as conditions that increase

the risk of dire complications due to COVID-19” including being

nearly 60 years old, having a kidney removed in 2018 and suffering

a heart attack in 2019).

       With this in mind, Mr. Williams argues that his medical

conditions, most notably hypertension and kidney issues, put him

at significantly higher risk for COVID-19.                    He is correct.     See

e.g., United States v. Patterson, Crim. No. TJS-20-1078, 2020 WL

2217262, at *3 (D. Md. May 7, 2020) (“There is ample evidence that

people     with       hypertension     are     more        likely   to    experience

complications         if   they   become    infected   with     COVID19”);    United

States v. Levy, No. 16-CR-270 (ARR), 2020 WL 2393837, at *6

(E.D.N.Y. May 12, 2020) (“Heart disease and high blood pressure

are risk factors for catching COVID-19 and developing severe

                                              7
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 8 of 13



illness as a result”) (citations omitted).             As the situation

regarding COVID-19 is rapidly evolving, Mr. Williams’ counsel

explained in a recent letter to the court, (ECF No. 67) that:

               the Centers for Disease Control (CDC) has
          updated its list of COVID-19 risk factors to
          explicitly     include   several    conditions
          relevant    to    Mr.   Williams’    petition.
          Specifically, the CDC now advises that “people
          of any age” who suffer from “chronic kidney
          disease of any stage” or “obesity (body mass
          index of 30 or higher)” are “at increased risk
          of severe illness from COVID-19.” The latter
          update expands those at risk from obesity from
          “severe” cases to all cases of obesity. The
          CDC also now cautions that while “there is
          limited data and information about the impact
          of underlying medical conditions,” people with
          “hypertension or high blood pressure . . .
          might be at an increased risk for severe
          illness from COVID-19.”      As noted in his
          earlier filings, Mr. Williams has high blood
          pressure, chronic kidney disease, and is
          obese.

(ECF No. 67) (citing CDC, “People of Any Age with Underlying

Medical     Conditions,”       https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed June 26, 2020).

     With regard to the argument that the addition of the risks

posed by COVID-19 pandemic supports a finding of extraordinary and

compelling reasons for release, the Government points out that

there currently are no positive COVID-19 cases in the facility

where Mr. Williams is housed.     The Government’s response was filed

on June 11 and, in these rapidly evolving circumstances, might


                                       8
       Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 9 of 13



have been filed before the most recent position noted in Judge

Hollander’s opinion was fully communicated.                 In any event, the

happy fact that there have been no positive tests yet at the

facility does not necessarily prevent the finding of extraordinary

and compelling reasons for release.

      The government also goes into significant detail regarding

Mr.   Williams’       health   conditions,      arguing    that   neither    his

hypertension, nor his reduced left ventricle ejection percentage,

nor   his    kidney    problems,    nor   his    obesity     qualify   him   for

compassionate release – even taking into account these conditions’

effect on COVID-19 susceptibility.            (ECF No. 62, at 17-27).        Mr.

Williams does the same in his response.                   On certain of these

medical issues – as is apparently common with COVID-19 – there are

far more open questions than settled ones. For example, the extent

to which hypertension exacerbates the risks of COVID-19 is a matter

of serious academic dispute, with new information complicating the

picture on a weekly basis. Likewise, Mr. Williams’ obesity – based

on a Body Mass Index (“BMI”) of 33 – only meets the CDC’s criteria

for “increased risk” as of June 25.           CDC, “People of Any Age with

Underlying        Medical          Conditions,”           https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html (last accessed June 26, 2020).               The same is true

for chronic kidney disease, which the CDC only recently deemed an

“increased risk” factor.        Id.

                                          9
     Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 10 of 13



     More broadly, there is a problem with taking each of these

medical conditions in isolation.           There remain questions about how

COVID-19 interacts with and is exacerbated by each of the medical

conditions Mr. Williams suffers from.               Plaintiff, however, has

established that the bulk of more recent authority as to each of

these conditions suggests a greater likelihood of severe COVID-19

complications      than   was   perhaps    previously     understood.    Taken

together,    Mr.   Williams     arguably    meets   the    “extraordinary    and

compelling    reasons”      standard       based    on     a   combination    of

hypertension, obesity, and chronic kidney disease.

     Even    with     a   finding   of     “extraordinary      and   compelling

reasons,” the court must still determine that a sentence reduction

would be consistent with Sentencing Commission statements.                   18

U.S.C. § 3582(c)(1)(A). Most importantly, the court must determine

whether Mr. Williams would be a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).

The government argues that Mr. Williams “remains a financial danger

to the community[.]” (ECF No. 62, at 10).                The government claims

that Mr. Williams’ prospective employment at an Audi dealership

makes it easy “to envision a scenario in which the financial

impacts of a COVID-19 recession and his recent criminal history

cause the defendant to make an unwise return to fraud, causing

severe economic and reputational damage to the Audi dealership

and/or causing severe economic harm to customers.”                (ECF No. 62,

                                           10
     Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 11 of 13



at 28-29).    In addition, the government relies on the seriousness

of the underlying offense and the minimal time thus far spent in

incarceration.      While this provides some evidence of Mr. Williams’

continued risk to the community, it is more aptly addressed to

analysis of the 18 U.S.C. § 3553(a) factors.

     The court next turns to those factors.                  Section 3553(a)

provides   that     “[t]he   court    shall    impose   a   sentence    that   is

sufficient, but not greater than necessary,” to comply with the

following purposes:          “(A) to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to

criminal conduct; (C) to protect the public from further crimes of

the defendant; and (D) to provide the defendant with needed

educational    or    vocational      training,    medical    care,     or   other

correctional treatment in the most effective manner.”                  18 U.S.C.

§ 3553(a).     In making that determination, the court must also

consider “the nature and circumstances of the offense and the

history and characteristics of the defendant.”

     The government argues that the § 3553(a) factors counsel

against reduction based on the seriousness of his offense conduct,

the harm to his victims, and the lack of relevant mitigating

factors.   (ECF No. 62 at 30-36).        All of these facts combined, the

government argues, suggest that releasing Mr. Williams less than

a year into a 57-month sentence would not sufficiently provide

                                          11
      Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 12 of 13



adequate deterrence, promote respect for the law, or provide just

punishment.     (Id. at 36-37).

      Mr.   Williams       was   in    fact    convicted    of    highly   serious

financial crimes.       For six years, Mr. Williams “used his position

as a [New York Life insurance] agent to deceive his victim clients

so he could steal more than $2 million of the clients’ money for

his benefit.”        (Id. at 1-2).      It is impossible to overstate the

significance of this criminal activity, its magnitude, audacity,

and   impact    on   the   victims.       He       emphasizes    his   remorse   and

commitment not to repeat his crimes, but he does not recognize or

address other factors of sentencing.                 Promoting respect for law

involves demonstrating that there are consequences for criminal

behavior,      including    prison      sentences       commensurate     with    the

seriousness of the crime.             Due punishment likewise includes the

length of a prison term.              Deterrence applies not only to Mr.

Williams, but also to others who might be inclined to defraud

clients or customers.

      Despite relying on the combination of medical conditions that

arguably make him more vulnerable to serious complications should

he contract COVID-19, Mr. Williams proposes that he be permitted

to return to the community and work in a profession that would

bring him into frequent contact with members of the public, i.e.,

as a car salesman.          Either the medical conditions are serious

enough to justify isolation from possible infection, or they are

                                              12
        Case 1:18-cr-00483-DKC Document 68 Filed 07/01/20 Page 13 of 13



not. Despite his proposed employer’s efforts to mitigate exposure,

it is not possible to conduct car sales completely virtually. Even

if it were, however, release to a type of home confinement (which

a lot of the population is experiencing) is not warranted at this

time.    The length of the sentence was carefully considered at the

sentencing hearing, was determined to meet the goals of sentencing,

and is not overcome by the combination of Mr. Williams’ health

conditions and the public health emergency.            The motion will be

DENIED.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                         13
